Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 1991, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal as untimely.
*794The Unemployment Insurance Appeal Board reopened this case twice solely for the purpose of deciding whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [SD NY, Aug. 1, 1983, Carter, J.]). Having decided that there were no substantial procedural violations, the Board adhered to its prior decision dismissing claimant’s appeal as untimely under Labor Law § 621 (1). Insofar as claimant does not now allege any procedural errors, the Board’s decision must be upheld. In any event, the record reveals that claimant’s appeal to the Board was not filed within the 20-day time period required by Labor Law § 621 (1). The Board, therefore, properly dismissed the appeal as untimely (see, Matter of Kulawiak [Ross], 82 AD2d 1014).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.